Citation Nr: 0735875	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  00-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for an autoimmune disorder 
with chronic obstructive pulmonary disease (COPD) and 
multiple joint swelling, currently rated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1981 to September 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim for a rating higher 
than 60 percent for an autoimmune disorder with COPD and 
multiple joint swelling.  In April 2001, the veteran 
testified before the Board at a hearing held at the RO.  The 
Member of the Board who presided at that hearing, is no 
longer associated with the Board.  By correspondence dated in 
June 2006, the veteran was informed of this fact and that he 
had the right to have another hearing, if he so indicated.  
38 C.F.R. § 20.707 (2007).  However, the veteran did not 
respond indicating that he wished to exercise that right.  
When this case was previously before the Board in November 
2006, it was remanded for further development.


FINDING OF FACT

The veteran's autoimmune disorder with COPD and multiple 
joint swelling is manifested by subjective complaints of 
joint pain and stiffness, equating to exacerbations lasting 
at least a week in duration and occurring at least twice 
yearly.  There is no evidence of limitation of motion of any 
of the joints.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 60 percent 
for autoimmune disorder with chronic obstructive pulmonary 
disease (COPD) and multiple joint swelling have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.88b, 
Diagnostic Code 6350 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2004 and 
December 2006; a rating decision in December 1999; a 
statement of the case in September 2000; and statements of 
the case in April 2003, February 2004, and May 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the April 2007 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's autoimmune disorder with COPD and multiple 
joint swelling has been rated under DC 6399-6350.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be assigned as follows: the first 
two digits will be selected from that part of the schedule 
most closely identifying the part, or system of the body 
involved, in this case, an autoimmune disorder, and the last 
two digits will be "99" for all unlisted conditions.  Then, 
the disability is rated by analogy under a diagnostic code 
for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2007).  In this 
case, the RO has determined that the diagnostic code most 
analogous to the veteran's disability is DC 6350, which 
pertains to systemic (disseminated) lupus erythematosus.

Under Diagnostic Code 6350, a 10 percent rating is warranted 
for exacerbations once or twice a year or symptomatic during 
the past two years.  A 60 percent rating is warranted for 
exacerbations lasting a week or more, two to three times per 
year.  A 100 percent rating is warranted for acute 
manifestations with frequent exacerbations, producing severe 
impairment of health.  This condition may be evaluated either 
by combining the evaluations for residuals under the 
appropriate system, or by evaluating under Diagnostic Code 
6350, whichever results in a higher evaluation.  38 C.F.R. 
§ 4.88b (2007).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 60 percent for an 
autoimmune disorder with COPD and multiple joint swelling.

VA medical records dated in February 1998 show evidence of 
pleural effusions.  Pulmonary function tests revealed a FEV-1 
of 67 percent predicted pre-bronchodilator and 81 percent 
predicted post-bronchodilator.  FEV-1/FVC percentages were 
not provided.  The DLCO was 82 percent predicted pre-
bronchodilator.  The pulmonary function diagnoses were severe 
obstructive airways disease and possible emphysema.

In June 1998, the veteran underwent a VA examination and 
presented with complaints of swollen and painful elbows, 
hands, and knees.  He had a chronic nonproductive cough and 
reportedly smoked three cigarettes per day.  Dyspnea upon 
exertion was observed.  He reported that he took Naprosyn and 
Prednisone.  Upon examination of the knees, he walked with a 
limp on the left side.  He could heel and toe walk, and squat 
to 90 degrees one time due to knee pain.  There was no gross 
effusion or instability.  There was full range of motion of 
the knees.  Upon examination of the hands, some edema was 
present.  He was able to pick up a pin, but his pinch grip 
and grip strength were 5/5 bilaterally.  The thumb opposed 
all the fingers and the finger tips all flexed to the palmar 
crease bilaterally.  Upon examination of the elbows, there 
was no swelling or instability noted.  They were tender 
bilaterally to palpitation.  Range of motion was full with 
145 degrees flexion bilaterally.  Pulmonary function tests 
revealed severe obstructive airway disease, possibly 
emphysema.  X-rays of the elbows and knees were normal, while 
x-rays of the hands showed a deformed right scaphoid 
suggestive of old trauma.  His condition was diagnosed as 
autoimmune disorder with shortness of breath and COPD with 
multiple joint swelling and pain.  The examiner opined that 
due to pain, there was a mild loss of function of the knees 
and hands, and a moderate loss of function of the elbows.

In September 1998, he underwent a private medical examination 
for asthma.  He complained that he could walk no more than 
100 feet before developing shortness of breath.  He reported 
that he could not perform any kind of strenuous activity, 
including housework.  He reported the use of a Proventil 
inhaler three to four times per day with partial relief.  He 
stated that he smoked one pack of cigarettes a week.  He 
complained of joint stiffness in the neck, shoulders, elbows, 
fingers, and knees.  He also reported swollen knees with 
effusion.  Upon examination, the lungs were clear to 
percussion and auscultation.  There were no wheezes, rhonchi, 
or dullness to percussion.  There was a right thoracotomy 
scar noted just below the right scapular.  AP diameter, 
respiratory rate, and respirations were normal.  Examination 
of the back revealed a normal curvature with a full range of 
motion on flexion, extension, and lateral motion.  
Examination of the upper extremities and shoulders revealed a 
full range of motion in both rotation as well as anterior, 
posterior, and in raising arms above the head.  Elbows had a 
full range of motion with no evidence of any effusion.  
Wrists and all fingertips also had a full range of motion.  
Lower extremities and the knees had a full range of motion.  
There was no crepitance on motion or evidence of effusion.  
His hips had a full range of motion on flexion, extension, 
abduction, and adduction.  His ankles were also normal.  The 
impression was asthma with what sounded like chronic 
bronchitis and chronic productive cough of unknown etiology; 
a history of pleural effusions; status-post right 
thoracotomy; arthralgias involving shoulders, neck, elbows, 
fingers, hips, and knees; and chronic frontal and temporal 
headaches.  The examiner opined that based on these findings, 
his ability to perform sedentary work was not impaired.
When the veteran reported for a VA examination in October 
1998, he presented with complaints of swollen and painful 
hands and feet.  He reported the use of a nebulizer for 
fifteen minutes, four to five times per day.  His medication 
and treatment included Theodur, bronchodilators, Naprosyn, 
Prednisone, and a Ventolin inhaler.  He could walk about 500 
feet on level ground, one flight of steps, or a small hill 
before developing dyspnea.  He did not perform housework or 
yardwork.  On physical examination, he walked without 
dyspnea.  The examiner opined that the underlying disease 
caused his joints to hurt and swell.  An examination of the 
hands revealed swelling and paleness.  The grip strength was 
4/5 bilaterally but rapidly deteriorated to 3/5 with 
exertion.  The thumbs opposed the fingertips.  The fingertips 
only flexed to one-quarter inch from the palmar crease.  The 
fingers did not extend fully and they were all 20 degrees 
short of full extension.  With respect to the elbows, there 
was some tenderness but no swelling with full range of motion 
to 145 degrees.  As for the knees, the right knee was swollen 
and he limped off of the right leg.  Heel and toe walking was 
poor and he could squat no more than 70 degrees due to right 
knee pain and swelling.  There was no gross instability of 
the right knee and examination of the left knee was normal.  
There was full range of motion of the knees to 140 degrees.  
There was a moderate loss of function due to pain in all of 
the joints.  He complained of a constant migratory type of 
arthralgia, but stated that it was specific to his hands.  
Pulmonary function tests indicated severe obstructive airway 
disease.  A chest x-ray showed subpleural effusion on the 
right to a minimal amount.  X-rays of the elbows and knees 
were normal.  X-rays of the hands revealed a deformed 
scaphoid which was suggestive of old trauma.  The examiner 
diagnosed autoimmune disease with dyspnea; shortness of 
breath due to pleural effusion; and swollen and painful 
joints of a migratory polyarthralgia type, related to his 
autoimmune disease.  The examiner opined that he could 
probably do some light work with training.

In August 1999, he was diagnosed with COPD.  In February 
2000, a chest x-ray was negative for pneumonia.  The 
impression was bilateral basal pulmonary emphysema.  In June 
2000, he was prescribed a Salmeterol inhaler for use twice 
per day, as he complained that his asthma had worsened.  It 
was noted that he was taking 60 milligrams of Prednisone per 
day which would be decreased to 20 milligrams over two weeks.  
He reported that he slept sitting up due to pleural 
effusions.  He used an Albuterol nebulizer five times per day 
depending on the frequency of asthma attacks which often 
occurred daily.  He also reported frequent use of Azmacort.  
He smoked approximately five cigarettes per day, one after 
every meal.

In May 2001, his condition was assessed as COPD with acute 
bronchitis and chronic bronchitis.  Examination of the 
extremities was negative for edema.  In June 2001, the 
assessment was altered respiratory status related to chest 
congestion and shortness of breath.

In February 2002, he complained of shortness of breath and 
reported the use of a nebulizer machine every two to three 
hours.  He also reported swelling in his legs.  He stated 
that he was unemployed and could not work.  In May 2002, he 
reported that he could not bend his left knee.  However, an 
x-ray of the left knee was negative for evidence of effusion, 
fracture, or degenerative joint disease.  The assessment was 
acute gouty arthritis and chronic bronchitis.

In December 2002, he underwent a VA examination and presented 
with complaints of shortness of breath with wheezing which 
limited him to walking one-half a mile on level ground and 
climbing two flights of stairs.  He reported use of his 
nebulizer with Albuterol three times a day and an Albuterol 
metered-dose inhaler up to six times per day.  He reportedly 
saw no improvement in his condition since service and 
complained of multiple joint pain bilaterally.  He reported 
bilateral hand swelling with redness over the past one to two 
months diagnosed as gout.  He complained of pain in his jaw, 
knees, elbows, and arches of his feet bilaterally, and jaw 
pain.  A review of his systems was negative for edema of the 
legs.  He smoked four cigarettes per day for the last twenty 
years, but quit one year ago.  The lungs were clear to 
auscultation upon examination.  The extremities were negative 
for cyanosis, clubbing, or edema.  The joints of the hands 
were tender with mild swelling, but there was no erythema.  
The wrist joints were mildly tender, but not swollen.  There 
was no swelling or tenderness of the elbows, shoulders, or 
ankle joints.  Pulmonary function tests showed a moderate 
obstructive defect with FEV-1 of 60 percent predicted.  The 
examiner reported that the pre-bronchodilator effort was not 
adequate and consequently the bronchodilator effect was not 
commented upon.  His total lung capacity was 112 percent.  
DLCO was within normal limits and there was no evidence of 
restriction.  The examiner noted that the ANA level in July 
2002 was markedly elevated at 1:2560, while the rheumatoid 
factor was negative.  A chest x-ray done in July 2002 did not 
show any active pulmonary disease.  An August 2002 chest x-
ray was read as early changes consistent with COPD without 
infiltrates, with hyperinflation of the lungs bilaterally.  A 
high resolution computed tomography scan of the chest was 
done in December 2002 which showed no active pulmonary, 
pleural, or cardiac abnormalities.  The examiner opined that 
his current symptoms of shortness of breath and joint pain 
might be an exacerbation of the autoimmune disorder supported 
by the fact that his ANA was markedly elevated.  The examiner 
further opined that he was significantly restricted by his 
symptomatology.

In January 2003, the veteran complained of swelling in his 
fingers and hands.  In October 2003, his condition was 
diagnosed as gout.

In July 2004, he complained of chronic chest pain status-post 
a right thoracotomy.  He still smoked, even after repeated 
thoracenteses for pleural effusions since 1992.  He reported 
use of a nebulizer and claimed he was unemployed due to his 
respiratory condition, but continued to smoke heavily.  An 
examination revealed a clear chest.  His diagnoses included 
chronic chest wall pain status-post thoracotomy; a history of 
pleural effusions; and COPD with active abuse.  In March 
2004, complaints of swelling in his hands and knees were 
diagnosed as multiple joint pain and gout.

In November 2005, he presented for a VA examination with 
complaints of shortness of breath.  He reported that he used 
inhaler daily to treat his COPD.  His long-term cigarette use 
was again noted.  The examiner noted that he used occasional 
short course Prednisone for shortness of breath.  His chest 
was clear to auscultation and an x-ray was normal.  
Respiratory symptoms could be explained by COPD and long-term 
cigarette smoking.  His joint complaints could be explained 
by gout.
During the veteran's most recent VA examination in January 
2007, an examination of the chest showed that it was clear to 
auscultation.  There was no evidence of pulmonary 
hypertension, cor pulmonale, respiratory failure, or 
congestive heart failure.  He had no prolonged expiration, 
wheezing, or peripheral edema.  Expansion of the chest was 
normal.  There was no evidence of chronic pulmonary 
thromboembolism.  Pulmonary function tests were performed and 
on evaluation of his flow volumes loops, numerous hesitations 
and poor overlap were seen indicating poor technique and 
possible malingering.  FVC was 57 percent with improvement to 
normal pre-bronchodilator and 84 percent post-bronchodilator.  
FEV-1 was 41 percent, which the examiner stated was "as a 
result not believable" and improved to 55 percent post-
bronchodilator.  The examiner opined that the veteran's 
"illogical, inconsistent response to bronchodilator suggests 
malingering."  Diffusing capacity was mildly decreased at 67 
percent.

The examiner also performed a joints examination including x-
rays of the veteran's elbows, hands, and knees, which were 
all found to be normal.  In all, x-rays were negative for 
soft tissue swelling and joint space was normal.  There was 
full range of motion of the joints and after repetitive use, 
there was no increased loss of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
opined that there was no clinical or x-ray evidence to 
explain or support his subjective complaints.  The examiner 
could find no orthopedic disability or functional impairment 
of the joints based on the lack of abnormal findings on 
clinical examination or in x-ray studies.

The Board finds that a rating in excess of 60 percent for an 
autoimmune disorder with chronic obstructive pulmonary 
disease (COPD) and multiple joint swelling is not warranted.  
While the competent medical evidence shows that the veteran 
has experienced recurring respiratory problems and multiple 
joint pain, the competent medical evidence does not show that 
these symptoms were acute with frequent exacerbations, 
producing a severe impairment of health.  With respect to 
COPD, the competent medical evidence suggests that the 
condition is made worse by the veteran's continued use of 
cigarettes.  In addition, while objective findings from 
recent pulmonary function tests suggest that his respiratory 
condition has worsened, the examiner opined that the 
veteran's illogical, inconsistent response to the 
bronchodilator suggested malingering.  The physician comments 
regarding lack of sufficient effort in pulmonary function 
studies render the veteran's results questionable.  Thus, the 
Board finds that those questionable results cannot be used to 
support the grant of a rating greater than 60 percent.  
Therefore, the veteran is not entitled to a rating in excess 
of 60 percent pursuant to DC 6350.

The Board now turns to the question of whether separate 
ratings of the veteran's disabilities would result in a 
higher evaluation.  38 C.F.R. § 4.88b, DC 6350 (2007).

The veteran's COPD is contemplated by Diagnostic Code 6604.  
Under this Diagnostic Code, a 10 percent rating is warranted 
when the Forced Expiratory Volume in one second (FEV-1) is 71 
to 80 percent predicted; or Forced Expiratory Volume in one 
second (FEV-1) to Forced Vital Capacity (FVC) is 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent 
predicted, or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FEV-
1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent predicted, or; DLCO (SB) of 56-65 percent predicted.  
A 60 percent rating is warranted for a FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
rating is warranted for FEV-1 less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 
6604 (2007).

The Board finds that a rating of 30 percent is warranted for 
the veteran's COPD.  Pulmonary function tests performed in 
February 1998 revealed a FEV-1 of 67 percent predicted pre-
bronchodilator and in December 2002 a FEV-1 of 60 percent 
predicted.  While tests performed in January 2007 suggested a 
FEV-1 of 41 percent, the VA examiner stated that the 
veteran's response to the bronchodilator suggested 
"malingering" and that the clinical findings were 
"illogical" and "inconsistent."  In addition, the 
competent medical evidence shows that the he was repeatedly 
advised to stop smoking and in November 2005, a VA examiner 
opined that his respiratory problems were due to COPD and 
long-term cigarette smoking.  Accordingly, a rating of no 
more than 30 percent is warranted pursuant to DC 6604.  
38 C.F.R. § 4.97 (2007).

The veteran's gouty arthritis can be rated under DC 5017 
which requires that gout be evaluated under DC 5002, which 
assigns various ratings based on whether arthritis, 
rheumatoid, is an active process or is manifested by chronic 
residuals.  38 C.F.R. § 4.71a (2007).  For active process, a 
20 percent rating is assigned for one or two exacerbations a 
year in a well-established diagnosis.  A 40 percent rating is 
assigned with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  A 60 percent rating is assigned where 
manifestations less than commensurate with criteria for a 100 
percent but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  For chronic residuals, 
DC 5002 permits evaluation based on limitation of motion or 
ankylosis, favorable or unfavorable, of specific joints 
affected consistent with applicable diagnostic codes.

The Board finds that a rating of 20 percent is warranted for 
gout.  The competent medical evidence shows diagnoses of gout 
in May and July 2002, October 2003, July 2004, and November 
2005 which evidences no more than one or two exacerbations a 
year.  The competent medical evidence is void of objective 
findings or incapacitating episodes of gout occurring three 
or more times a year.  Accordingly, a rating of no more than 
20 percent pursuant to DC 5017.  38 C.F.R. § 4.71a (2007).

With respect to additional ratings for the veteran's 
complaints of joint pain and swelling, a compensable rating 
for limitation of motion is not warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, DCs 5000-5298 (2007).  VA examinations 
of the joints in June 1998, December 2002, and January 2007 
were negative for findings of limitation of motion.  While 
the December 2002 VA examination of the fingers showed 
flexion of the fingertips to one-quarter inch from the 
plantar crease and the fingers were 20 degrees short of full 
extension, this limited range of motion is noncompensable.  
38 C.F.R. § 4.71a, DC 5229 (2007).  Where evaluation is based 
upon limitation of motion, and functional loss is alleged due 
to pain on motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 
must also be considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, as there is no competent medical evidence 
of a compensable limitation of motion of the joints, the 
considerations of DeLuca do not apply.  Furthermore, the 
competent medical evidence is void of x-ray evidence or a 
diagnosis of degenerative arthritis of any of the joints, so 
he is not entitled to a separate rating of 10 percent under 
DC 5003.  38 C.F.R. § 4.71a (2007).

The veteran's migratory arthralgias can be rated by analogy 
under Diagnostic Code 5025 for fibromyalgia.  Under DC 5025, 
a rating of 10 percent is warranted for symptoms that require 
continuous medication for control.   A 20 percent rating is 
appropriate for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  The highest rating of 40 
percent rating is warranted for symptoms that are constant, 
or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a 
(2007).

The Board finds that a rating of 10 percent is warranted for 
the veteran's migratory arthralgias.  The competent medical 
evidence shows that his multiple joint pain and swelling is 
managed with medication.  The competent medical evidence is 
void of objective findings of episodic pain with 
exacerbations precipitated by environmental, emotional 
stress, or overexertion that are present more than one-third 
of the time.  Accordingly, a rating of no more than 10 
percent is warranted pursuant to DC 5025.  38 C.F.R. § 4.71a 
(2007).

The Board has determined that the individual ratings for the 
veteran's affected conditions would be 30 percent for COPD, 
20 percent for gout, and 10 percent for migratory 
arthralgias.  However, the individual ratings when combined 
represent a disability rating of 50 percent, which does not 
exceed the currently assigned 60 percent rating for an 
autoimmune disorder with COPD and multiple joint swelling. 
38 C.F.R. § 4.25 (2007).

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been hospitalized for treatment of 
autoimmune disorder.  Neither does the record reflect marked 
interference with his employment.  In February 2001, the 
veteran testified that he had been fired from his place of 
employment because his respiratory condition required the use 
of the nebulizer machine.  VA treatment records also reflect 
his contentions that his respiratory disability prevents him 
from obtaining employment.  However, in September 1998 and 
October 1998, a private physician and VA physician opined 
that he was able to perform sedentary or light work.  In 
addition, the record shows that he was awarded disability 
benefits from the Social Security Administration effective 
February 1998 for a PTSD disability and not an autoimmune 
disorder with COPD and multiple joint swelling.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating for this 
disability is not warranted.

The Board recognizes the veteran's own contention as to the 
severity of his autoimmune disorder.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his assertions do not 
constitute competent medical evidence in support of a rating 
in excess of 60 percent for an autoimmune disorder.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims and a rating in 
excess of 60 percent for an autoimmune disorder with COPD and 
multiple joint swelling, is denied.
ORDER

Entitlement to a rating in excess of 60 percent for an 
autoimmune disorder with COPD and multiple joint swelling, is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


